Title: From Thomas Jefferson to Foulloy, [3 July 1788?]
From: Jefferson, Thomas
To: Foulloy, M.


          Monsieur Foulloy having delivered to me two books of Silas Deane, to wit his letter book of 1777. and his Daybook of accounts from 1776 to 1780. which he has as a pledge from Silas Deane for the sum of a hundred and twenty guineas. I promise to return to him those books, or to be answerable to him for the sum for which he holds them as a pledge; the books to be redelivered on his demand tomorrow evening. Given under my hand this 4th. day of July 1788.
          
            Th: Jefferson
          
        